Supplement dated June 29, 2012 to the Prospectus of the Madison Mosaic Tax-Free Trust dated February 1, 2012 This Supplement dated June 29, 2012 amends the Prospectus of the Madison Mosaic Tax-Free Trust for the Virginia Tax-Free and Tax-Free National Funds dated February 1, 2012 Effective June 29, 2012, the Annual Fund Operating Expenses for the Class Y shares of each of the Virginia Tax-Free and Tax-Free NationalFunds will be reduced, as reflected in the new fee tables and examples set forth below. Virginia Tax-Free Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.625% 0.50% Distribution (12b-1) fees None None Other expenses 0.40% 0.35% Total annual fund operating expenses 1.03% 0.85% Example: This example is intended to help you compare the cost of investing in the Virginia Tax-Free Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Virginia Tax-Free Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y Tax-Free National Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.625% 0.50% Distribution (12b-1) fees None None Other expenses 0.43%1 0.35%2 Total annual fund operating expenses 1.06% 0.85% 1Under the old fee arrangement, the Fund paid a service fee to Madison Investment Advisors, LLC (“Madison”) of 0.44% on the first$25 million of net assets and 0.40% on net assets in excess of $25 million. 2Under the new fee arrangement, the Fund will pay a flat 0.35% service fee to Madison. Example: This example is intended to help you compare the cost of investing in the Tax-Free National Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Tax-Free National Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y $ 87 # Please keep this Supplement with your records.
